DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Selection between Un and PC5 for V2V transport” by Huawei.
-		In reference to claim 1
Huawei teaches a method for selecting a transmission path, comprising: receiving, by a terminal device (e.g. UE Fig. 1 section 2.1), first indication information (e.g. selected interface information indicating PC5 interface or Uu interface; section 2.1) sent by a network device (e.g. eNB Fig. 1 section 2.1) wherein the first indication information is configured to indicate a transmission path of a specific service (e.g. V2V service; section 2.1) and the transmission path being a cellular path (e.g. cellular path via Uu interface between UE and eNB Fig. 1 section 2.1) or a side path (e.g. sidepath via PC5 interface between UEs Fig. 1 section 2.1); and transmitting, by the terminal device, the specific service on the transmission path indicated by the first indication information (e.g. UE transmits on cellular path to eNB via Uu interface or UE transmits on sidelink path to a UE via PC5 interface according to the indication information; Fig. 1 section 2.1).

-		In reference to claim 4
Huawei teaches the network device is an access network device (e.g. eNB Fig. 1 section 2.1).

-		In reference to claim 5
Huawei teaches the first indication information is carried in Radio Resource Control (RRC) signaling (e.g. selected interface indication in RRC signaling; Fig. 1 section 2.1 Option 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Selection between Un and PC5 for V2V transport” by Huawei in view of Edge (US 10080098).
-		In reference to claim 2-3
Huawei teaches a system and method that covers substantially all limitations of the parent claim.
Huawei does not teach that the network device is a core network device, and the first indication information is carried in Non-Access Stratum (NAS) signaling wherein the core network device is an Access and Mobility Management Function (AMF).
Edge teaches a network device is a core network device wherein the core network device is an Access and Mobility Management Function (e.g. AMF 154; Fig. 1 col. 7 line 48 – col. 8 line 10; also col. 8 line 65 – col.9 line 17), and information is carried in Non-Access Stratum (NAS) signaling (e.g. messages transferred between AMF and UE using Non-Access Stratum protocol; col. 8 line 65 – col.9 line 17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the network device as suggested by Huawei to be a core network device, and the first indication information is carried in Non-Access Stratum (NAS) signaling wherein the core network device is an Access and Mobility Management Function (AMF) as suggested by Edge because it would allow the AMF in the core network to determine which transmission path the UE should use and to signal to the UE the indication of the transmission to the UE in a message utilizing a known communications protocol between the AMF and UE.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Selection between Un and PC5 for V2V transport” by Huawei in view of Jheng et al. (US 2018/0324631).
-		In reference to claim 6
Huawei teaches a system and method that covers substantially all limitations of the parent claim.
Huawei does not teach that the first indication information is carried in Service Data Adaptation Protocol (SDAP) signaling.
Jheng et al. teaches information is carried in Service Data Adaptation Protocol (SDAP) signaling (par. 0102-0104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first indication information as suggested by Huawei to be carried in Service Data Adaptation Protocol signaling as suggested by Jheng et al. because it allows the information to be transmitted in 5G new radio network utilizing a sublayer in the 5G new radio protocol stack.

-		In reference to claim 7
Huawei teaches a system and method that covers substantially all limitations of the parent claim. Huawei teaches the first indication information indicates the transmission path of the specific service. (e.g. selected interface information indicating PC5 path or Uu path of V2V service; section 2.1)
Huawei does not teach indicating through a quality of service flow identity.
Jheng et al. teaches utilizing a quality of service flow identity to indicate a QoS flow. (e.g. QoS Flow Id/ QFI; par. 0072-0078; also par. 0084-0085)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first indication information indicates the transmission path of the specific service as suggested by Huawei through a quality of service flow identity of the specific service as suggested by Jheng et al. because it allows the eNB to identify the transmission path utilizing a quality of service flow so that the UE can transmit the service on the PC5 path or Uu path according to the quality of service flow identity.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Selection between Un and PC5 for V2V transport” by Huawei in view of STOJANOVSKI et al. (US 2014/0036769).
-		In reference to claim 8
Huawei teaches a system and method that covers substantially all limitations of the parent claim. Huawei teaches the first indication information indicates the transmission path of the specific service. (e.g. selected interface information indicating PC5 path or Uu path of V2V service; section 2.1)
Huawei does not teach indicating through at least one of following information: a source address, a destination address, a source port number, a destination port number, a protocol in use, a Provider Service Identifier (PSID)/Intelligent Transportation Systems Application Identifier (ITS-AID), a Wireless Access in Vehicular Environments (WSMP) header field, a geonetworking header field, and a Basic Transport Protocol (BTP) header field.
STOJANOVSKI et al.  teaches utilizing at least one of following information to indicate a transmission path: a source address/a destination address (e.g. IP@A1, IP@A2, IP@B1, IP@B2; par. Par. 0020, 0022, 0031), a source port number, a destination port number, a protocol in use, a Provider Service Identifier (PSID)/Intelligent Transportation Systems Application Identifier (ITS-AID), a Wireless Access in Vehicular Environments (WSMP) header field, a geonetworking header field, and a Basic Transport Protocol (BTP) header field.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first indication information indicates the transmission path of the specific service as suggested by Huawei through at least one of following information of the specific service: a source address or destination address as suggested by STOJANOVSKI et al. because it allows the eNB to identify the transmission path utilizing a source or destination address so that the UE can transmit the service on the PC5 path or Uu path according to the address.

Claims 9, 12-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Selection between Un and PC5 for V2V transport” by Huawei in view of Karampatsis et al. (US 2019/0313469)
-		In reference to claim 9, 17
Huawei teaches a terminal device (e.g. UE Fig. 1 section 2.1) configured to perform a method comprising: receiving first indication information (e.g. selected interface information indicating PC5 interface or Uu interface; section 2.1) sent by a network device (e.g. eNB Fig. 1 section 2.1) wherein the first indication information is configured to indicate a transmission path of a specific service (e.g. V2V service; section 2.1) and the transmission path being a cellular path (e.g. cellular path via Uu interface between UE and eNB Fig. 1 section 2.1) or a side path (e.g. sidepath via PC5 interface between UEs Fig. 1 section 2.1); and transmitting the specific service on the transmission path indicated by the first indication information (e.g. UE transmits on cellular path to eNB via Uu interface or UE transmits on sidelink path to a UE via PC5 interface according to the indication information; Fig. 1 section 2.1).
	Huawei does not teach a terminal device, comprising: a processor; a memory; and a plurality of computer programs stored in the memory that, when executed by the processor, cause the terminal device to perform the method.
Karampatsis et al. teaches a terminal device (e.g. remote unit 102; Fig. 2 par. 0052), comprising: a processor (e.g. processor 202; Fig. 2, par. 0053); a memory (e.g. memory 204; Fig. 2 par. 0055); and a plurality of computer programs stored in the memory that, when executed by the processor, cause the terminal device to perform a method.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal device of Huawei to comprise a processor; a memory; and a plurality of computer programs stored in the memory that, when executed by the processor, cause the terminal device to perform the method as suggested by Karampatsis et al. because it would allow the terminal device to contain a programmable memory that maybe configured or reconfigured to implement a method by processor at the terminal device.

-		In reference to claim 12
The combination of Huawei and Karampatsis et al. teaches a system and method that covers substantially all limitations of the parent claim. Huawei further teaches the network device is an access network device (e.g. eNB Fig. 1 section 2.1).

-		In reference to claim 13
The combination of Huawei and Karampatsis et al. teaches a system and method that covers substantially all limitations of the parent claim. Huawei further teaches the first indication information is carried in Radio Resource Control (RRC) signaling (e.g. selected interface indication in RRC signaling; Fig. 1 section 2.1 Option 2).

Claims 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Selection between Un and PC5 for V2V transport” by Huawei in view of Karampatsis et al. (US 2019/0313469), as applied to the parent claim, and further in view of Edge (US 10080098).
-		In reference to claim 10-11, 18
The combination of Huawei and Karampatsis et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Huawei and Karampatsis et al. does not teach that the network device is a core network device, and the first indication information is carried in Non-Access Stratum (NAS) signaling wherein the core network device is an Access and Mobility Management Function (AMF).
Edge teaches a network device is a core network device wherein the core network device is an Access and Mobility Management Function (e.g. AMF 154; Fig. 1 col. 7 line 48 – col. 8 line 10; also col. 8 line 65 – col.9 line 17), and information is carried in Non-Access Stratum (NAS) signaling (e.g. messages transferred between AMF and UE using Non-Access Stratum protocol; col. 8 line 65 – col.9 line 17).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the network device as suggested by the combination of Huawei and Karampatsis et al. to be a core network device, and the first indication information is carried in Non-Access Stratum (NAS) signaling wherein the core network device is an Access and Mobility Management Function (AMF) as suggested by Edge because it would allow the AMF in the core network to determine which transmission path the UE should use and to signal to the UE the indication of the transmission to the UE in a message utilizing a known communications protocol between the AMF and UE.

Claims 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Selection between Un and PC5 for V2V transport” by Huawei in view of Karampatsis et al. (US 2019/0313469), as applied to the parent claim, and further in view of Jheng et al. (US 2018/0324631).
-		In reference to claim 14
The combination of Huawei and Karampatsis et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Huawei and Karampatsis et al. does not teach that the first indication information is carried in Service Data Adaptation Protocol (SDAP) signaling.
Jheng et al. teaches information is carried in Service Data Adaptation Protocol (SDAP) signaling (par. 0102-0104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first indication information as suggested by the combination of Huawei and Karampatsis et al. to be carried in Service Data Adaptation Protocol signaling as suggested by Jheng et al. because it allows the information to be transmitted in 5G new radio network utilizing a sublayer in the 5G new radio protocol stack.

-		In reference to claim 15, 19
The combination of Huawei and Karampatsis et al. teaches a system and method that covers substantially all limitations of the parent claim. Huawei teaches the first indication information indicates the transmission path of the specific service. (e.g. selected interface information indicating PC5 path or Uu path of V2V service; section 2.1)
The combination of Huawei and Karampatsis et al. does not teach indicating through a quality of service flow identity.
Jheng et al. teaches utilizing a quality of service flow identity to identify a QoS flow. (e.g. QoS Flow Id/ QFI; par. 0072-0078; also par. 0084-0085)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first indication information indicates the transmission path of the specific service as suggested by the combination of Huawei and Karampatsis et al. through a quality of service flow identity of the specific service as suggested by Jheng et al. because it allows the eNB to identify the transmission path utilizing a quality of service flow so that the UE can transmit the service on the PC5 path or Uu path according to the quality of service flow identity.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Selection between Un and PC5 for V2V transport” by Huawei in view of Karampatsis et al. (US 2019/0313469), as applied to the parent claim, and further in view of STOJANOVSKI et al. (US 2014/0036769).
-		In reference to claim 16, 20
The combination of Huawei and Karampatsis et al. teaches a system and method that covers substantially all limitations of the parent claim. Huawei teaches the first indication information indicates the transmission path of the specific service. (e.g. selected interface information indicating PC5 path or Uu path of V2V service; section 2.1)
The combination of Huawei and Karampatsis et al. does not teach indicating through at least one of following information: a source address, a destination address, a source port number, a destination port number, a protocol in use, a Provider Service Identifier (PSID)/Intelligent Transportation Systems Application Identifier (ITS-AID), a Wireless Access in Vehicular Environments (WSMP) header field, a geonetworking header field, and a Basic Transport Protocol (BTP) header field.
STOJANOVSKI et al.  teaches utilizing at least one of following information to indicate a transmission path: a source address/a destination address (e.g. IP@A1, IP@A2, IP@B1, IP@B2; par. Par. 0020, 0022, 0031), a source port number, a destination port number, a protocol in use, a Provider Service Identifier (PSID)/Intelligent Transportation Systems Application Identifier (ITS-AID), a Wireless Access in Vehicular Environments (WSMP) header field, a geonetworking header field, and a Basic Transport Protocol (BTP) header field.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first indication information indicates the transmission path of the specific service as suggested by the combination of Huawei and Karampatsis et al. through at least one of following information of the specific service: a source address or destination address as suggested by STOJANOVSKI et al. because it allows the eNB to identify the transmission path utilizing a source or destination address so that the UE can transmit the service on the PC5 path or Uu path according to the address.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2019/0394624 pertains to supporting transmission of V2X messages over network connections for communication over multiple radio access types and network connections for direct V2X communication with other remote units over multiple radio access types – Fig. 6
ZTE, “Discussion on the V2V path selection between Uu and PC5” pertains to path selection between the Uu and PC5
US 2017/0272384 pertains to path switching between sidelink (SL) and uplink (UL) for vehicle-to-everything (V2X) message transmission

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466